Title: To John Adams from James Warren, 11 June 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston June 11th: 1777
     
     It is A long time since I have had the pleasure of A line from you. I looked for one last post, and was disappointed. I wrote to you by the Thursday post since which Nothing of Consequence has taken place here. A Number of Men of War are Cruiseing on our Coast and 3 or 4 of them in our Bay. I suppose their design is get our frigates, and to Intercept the prizes taken by the Privateers lately sailed. I fear they will Succeed too well in the last, if not in the first. Where Manly and McNeil are we don’t hear but I am in some pain for them. I am sorry to hear there is any difficulty in Gates haveing the Command of the Northern Army. Will not this produce A resignation and some Confusion in our Affairs. Besides I have no Notion of A General who is not on the Spot, and to fight if there be Occasion. Our Expedition some time ago recommended by Congress has fallen through in A strange manner. I can give you no Account of this Event, but from A want of Spirit and Activity. When I left Boston I supposed it was to be Executed in A Short time, but now I hear Nothing of it. The whole matter was left with our Council and they were vested with powers Accordingly. They perhaps can give a reason. The Enemy at this time have but A small force, and I think might with the greatest ease be driven off in the Course of 10 days from this Moment. But there is no General sent as mentioned and Nothing can be done without A Continental General. Their holding this Post at A Time when they so much want reinforcements to their main Army is the only Circumstance that looks like An Invasion of N England. What their Movements will be seems to us very Uncertain here. It is gen­erally believed their Reinforcements will fall much short of their Expectations, but we want some fresh Intelligence from Europe. Every thing we do hear looks like A French War. I never wish to be beholden to any Other Power but that of Heaven, and to our own virtue and valour for our Liberties, but it seems to me A War between France and England will make A diversion very favourable to us. At least it will Gratifie my resentment and Curiosity. I wish to see Britain distressed and reduced to Circumstances that shall make her Appear ridiculous and Contemptible to herself, and I have A Curiosity to see the Operation and the Event. Your Loan Office in this State I am Informed succeeds well. I hope our Money has got to its lowest Ebb. I think our regulateing Act has among Other Evils Injured our Currency by Introduceing Barter &c. But our House have After A long debate, and A Torrent of Eloquence and wisdom (for we have Eloquent and wise folks among us, who Affect Great sublimity in both without decision.) determined against A repeal 122. to 31. We seem generally Agreed on A large Tax, not less than 150. perhaps 200,000 £. If the Other N.E. states would Tax in the same proportion, our Money would soon be on A better footing. Pray let me hear from you. I want to have Intelligence from Europe, to hear how your Confederation &c. go on, and how your health is. I wish you happines and am Yours &c.
     Mrs. Warren desires Compliments and Best Wishes to Mr. Adams. My regards to Mr. Adams. I will write him soon tho he has almost dropped the Correspondence.
    